FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GRACIELA FUENTES-AGUILERA,                       No. 14-72160

               Petitioner,                       Agency No. A201-156-214

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Graciela Fuentes-Aguilera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision granting voluntary departure. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review de novo constitutional claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider Fuentes-Aguilera’s unexhausted contention

that she is eligible for cancellation of removal as she did not pursue this form of

relief before the IJ. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the

court lacks jurisdiction to consider legal claims not presented in an alien’s

administrative proceedings before the agency).

      Fuentes-Aguilera’s contention that the IJ violated due process by not giving

her the opportunity to apply for cancellation of removal is belied by the record.

See Ibarra-Flores, 439 F.3d at 620-21 (due process claims require showing that

proceedings were “so fundamentally unfair that the alien was prevented from

reasonably presenting his case”) (internal quotation marks and citation omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   14-72160